Citation Nr: 1302433	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  08-13 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUE

Entitlement to an increased rating for the Veteran's service-connected low back disorder, rated as 10 percent disabling prior to February 5, 2007, and as 20 percent disabling thereafter. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

B. Diliberto, Counsel


INTRODUCTION

The Veteran had active service from May 1987 to March 1990. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

While the issue of entitlement to a higher rating for the Veteran's service-connected low back disorder was on appeal from the February 2007 rating decision, the RO, in a March 2008 rating decision, granted entitlement to a 20 percent rating effective from February 5, 2007.  However, because this is only a partial grant of the benefit sought on appeal for this issue, the matter remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.	


FINDINGS OF FACT

1.  Prior to February 5, 2007, the evidence of record does not indicate that the Veteran's service-connected low back disorder was manifested by forward flexion limited to less than 60 degrees, a combined range of motion less than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reverse lordosis or abnormal kyphosis.  

2.  At no point during the appeal period has the Veteran's service-connected low back disorder been manifested by forward flexion limited to 30 degrees or less, any type of ankylosis, or incapacitating episodes having a total duration of at least four weeks.  



CONCLUSIONS OF LAW

1.  For the time period on appeal prior to February 5, 2007, the criteria for a disability rating in excess of 10 percent for a low back disorder were not met.   38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5237 (2012).

2.  The criteria for a disability rating in excess of 20 percent for a low back disorder have not been met for any time during the period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5237 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has claimed entitlement to increased ratings for his service-connected low back disorder.  Essentially, the Veteran contends that the evaluations he has been assigned for this condition do not accurately reflect its severity.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected condition adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ranges.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 (1991).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required by that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1.  A claim of entitlement to an increased rating, which was partially granted during the course of the appeal but assigned an effective date subsequent to the date of receipt of the claim, includes that period on appeal prior to the staged grant; therefore the practice of "staged" ratings may apply.  That is, separate ratings can be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal strength, speed coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesion, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidence by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2011).  

In addition, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Veteran first claimed entitlement to service connection for a low back disorder in March 2006.  In a September 2006 rating decision the RO granted entitlement to service connection for that condition and assigned a 10 percent rating effective from March 9, 2006, the day that the Veteran first submitted his claim.  

In February 2007 the Veteran filed a claim asserting entitlement to a rating in excess of 10 percent.  The RO issued a rating decision later that month denying entitlement to an increased rating.  The Veteran submitted a Notice of Disagreement (NOD) in May 2007.  In a March 2008 rating decision the RO granted entitlement to a 20 percent rating effective from February 5, 2007.  The RO then issued a Statement of the Case (SOC) in April 2008.  The Veteran filed a Substantive Appeal (VA Form 9) May 2008.  Accordingly, the Veteran's claim is currently before the Board for appellate review.  

The relevant evidence of record includes VA treatment records, VA examination reports, private treatment records, records from the Social Security Administration (SSA) and both written and oral statements from the Veteran and other individuals.

In July 2006 the Veteran was afforded a VA examination in support of his service connection claim.  At that time the Veteran stated that he had been having increased back pain when bending, lifting or sitting for long periods of time.  He report temporary relief with over-the-counter medications.  The Veteran did not report any bladder or bowel complaints and did not complain of any numbness of the lower extremities.  The Veteran denied any incapacitating episodes or hospital admissions related to his low back condition.  Physical examination revealed normal spinal configuration and a normal gait.  There was pain on palpation at L4-L5-S1, with painful and limited range of motion.  Range of motion studies showed flexion to 80 degrees, extension to 10 degrees, lateral bending to 30 degrees bilaterally and rotation to 30 degrees bilaterally.  There was no spasm of the paravertebral muscles.  Pain radiated into both sacroiliac joints, but there was no radiation to the lower extremities.  Repetitive range of motion resulted in increased pain, easy fatigability, lack of endurance and decrease of range of motion by 5 more degrees.  Radiographic imagery showed severe degenerative disc disease at L5-S1 and degenerative changes of the lumbar vertebrae.  

VA treatment records from November 2006 include radiographic imagery showing mild disc bulging and bilateral facet hypertrophy at L4/5 and L5/S1 levels producing mild canal stenosis.  Records from January 2007 indicate that the Veteran reported injuring his back every couple months, resulting in pain for several weeks afterwards.  He stated that the pain radiates into his ischial spine bilaterally and is made worse by prolonged periods of immobility.  He reported that the pain occasionally radiates down the posterior aspect of his upper leg.  

Private treatment records beginning in March 2007 indicate that the Veteran was being treated for lumbar spondylolisthesis and herniated discs.  Limitations regarding bending, lifting, stooping, crawling and repetitive motion were noted, along with a 10-pound lifting weight restriction.  VA treatment records from February 2007 indicate that the Veteran was provided a lumbar epidural steroid injection.  

In a March 2007 statement the Veteran also reported that he had had to cut down on his hours of working as a result of his back pain.  He reported that he will have to go to a stronger medication and that his work productivity has been greatly affected.  In his May 2007 Notice of Disagreement (NOD) the Veteran stated that he has difficulty working and that prescribed pain medication is no longer effective.  He also stated that physical therapy has only made his condition worse and that he feels that forward flexion is not an appropriate test for his disability.  The Veteran reiterated these assertions during treatment at the Indianapolis VA Medical Center in April 2007 and May 2007. 

Additional VA and private treatment records show continued reports of back pain, as well as the use of a TENS unit.  Private treatment records from March 2007 and April 2007 indicate that the Veteran had pain on forward bending, extension, lateral bending and rotation.  Limited range of motion was noted, but precise range of motion was not reported.  Private treatment records from June 2007 indicate that the Veteran was seen for a neurological consultation.  VA treatment records from October 2007 indicate that the Veteran underwent another steroid injection.  Private treatment records from January 2008 contain an opinion that the Veteran is on the verge of failed back syndrome.  

In February 2008 the Veteran was afforded an additional VA examination in support of his claim.  During that examination the Veteran stated that his back pain had increased over the last two years.  He reported flare-ups of pain when bending, lifting, sitting for a long period of time or walking.  He stated that he takes a combination of prescription medications for his pain and that he had to quit his job six to seven months prior.  The Veteran denied any bladder or bowel complaints associated with his lower back condition and denied having any incapacitating episodes or hospital admission related to his low back disorder.  Physical examination revealed pain on palpation of L5-S1, with painful and limited range of motion.  Range of motion studies showed flexion to 65 degrees, extension to 10 degrees, lateral bending to 30 degrees bilaterally and rotation to 30 degrees bilaterally.  There was mild spasm of the paravertebral muscles.  Repetitive motion resulted in increased pain, easy fatigability, lack of endurance and decreased flexion and extension amount to 5 more degrees.  The Veteran's gait was normal without assistive devices.  

In his May 2008 Substantive Appeal (VA Form 9) the Veteran stated that he had been prescribed a new medication prior to his February 2008 VA examination and felt no pain at the time.  He reported that this medication has since become ineffective and that his back is very painful again.  

Private treatment records from May 2008 reference a report by the Veteran that his medications were not working anymore.  The private physician noted that the Veteran had been able to increase his activity, but that this results in even more back pain.  Additional medications were added to the Veteran's regimen.  Records from September 2008 and November 2008 indicate consistent symptomatology.  

Private treatment records from January 2009 indicate that the Veteran reported continued pain, even on use of prescription medication.  The Veteran reported pain that radiates down his legs and up his spine.  He stated that it is exacerbated by prolonged sitting or standing.  The provider stated that the Veteran may benefit from a discectomy infusion.  

In February 2009 the Veteran and his wife testified at a hearing before a Decision Review Officer.  During that hearing the Veteran reported that his back pain had not subsided and that it gets worse every day and interferes with his sleep.  He stated that he does have incapacitating episodes and that his life is severely limited.  The Veteran also reported neuropathic pain.  

The Veteran's wife submitted a written statement in March 2009.  Therein she stated that their social life has been negatively impacted by the Veteran back pain and that the Veteran's cognitive functioning is compromised due to the medications he has been prescribed.  She also reported that their sex life has worsened and that they have financial problems.  The Veteran's mother also submitted a written statement in March 2009 wherein she stated that the Veteran had become depressed and that his need for constant pain medication had changed his personality.  

Private treatment records from March 2009 indicate that the Veteran's pain was a little better because he had not been doing any sort of activity.  The evaluating provider noted that the Veteran continued to show signs of lumbar radiculopathy, in addition to his clinical discogenic back pain and clinical facet joint pain.  Radiographic imagery from March 2009 revealed a decrease in disc signal intensity and slight disc space narrowing at L3-L4 and L4-L5 with concentric soft disc protrusions at both level impinging slightly on the spinal canal.  Severe disc degenerative at L5-S1 with disc space narrowing and disc and spur protrusion with foraminal impingement secondary to soft disc protrusion in mainly the inferior left neural foramen was also noted.  There was some hypertrophic facet arthropathy, greater on the left, exacerbating the foraminal impingement.  

In April 2009 the Veteran was afforded an additional VA examination.  During that examination the Veteran reported that he has constant severe back pain that travels into his feet and groin.  He also reported stiffness and weakness and stated that he has flare-ups monthly that last for three to four days and are so bad that he has to stay at home and move as little as possible.  He stated that he is only able to walk for about fifteen to twenty minutes and that he is unsteady.  He also reported dizziness, numbness, weakness, bowel issues and erectile dysfunction.  Physical examination revealed an antalgic gait and abnormal, painful posture.  Curvature of the spine was normal.  There was no ankylosis.  Range of motion studies revealed flexion to 38 degrees, extension to 18 degrees, left lateral flexion to 8 degrees, right lateral flexion to 10 degrees, left lateral rotation to 5 degrees and right lateral rotation to 5 degrees.  Pain was noted throughout.  There was no evidence of muscle spasm.  Repeated range of motion testing resulted in flexion to 50 degrees, extension to 10 degrees, left lateral flexion to 8 degrees, right lateral flexion to 10 degrees and rotation to 5 degrees bilaterally.  Pain, fatigue, weakness and lack of endurance were noted.  The examiner also noted that there were signs of Intervertebral Disc Syndrome.  Straight leg raise test was positive and lower extremity motor impairment was noted.  The examiner also stated that the Veteran did have incapacitating episodes over the past 12 month as prescribed by the Veteran's physician.  He noted that these occur once a month and last for three to four days.  

VA treatment records from June 2009 indicate that the Veteran was provided static lumbar traction.  The Veteran reported significant relief of low back pain and decreased right lower extremity symptoms.  The provider recommended issuance of a home lumbar traction unit.  

In August 2009 the Veteran submitted a statement wherein he reported having problems with incontinence.  He also stated that his sexual ability has decreased over the past few years.  

Private treatment records from December 2009 indicate that the Veteran continued paraspinal muscle spasms and a discogenic type of pain as well as radiculopathy.  The provider stated that the Veteran is potentially a candidate for surgical intervention, in particular an anterior lumbar interbody fusion and a decompression and instrumented posterolateral fusion.  

The Veteran also submitted a December 2009 statement from his wife wherein she indicated that the Veteran has bowel incontinence, constipation and sexual dysfunction.  

The most recent VA examination of record was performed in February 2010.  During that examination the Veteran denied any urinary incontinence.  He did report erectile dysfunction, numbness, paresthesias, leg/foot weakness and unsteadiness.  He also reported fatigue, decreased motion, stiffness, weakness, spasms, and constant severe back pain that radiates to his hips, legs and feet.  He stated that he has weekly flare-ups lasting one to two seeks that are somewhat relieved by rest and prescription medication.  He stated that he is incapacitated during these episodes and cannot do any motion and has severe functional impairment.  The examiner stated that these incapacitating episodes require him to rest his back daily in order to be functional and make trips outside of his home.  Physical examination revealed normal posture, spinal curvature and gait.  Muscle spasms were noted bilaterally, as was guarding and pain on motion, but the examiner stated that the muscle spasms, localized tenderness and guarding were not severe enough to be responsible for abnormal gait or abnormal spinal contour.  Range of motion studies revealed flexion to 60 degrees, extension to 15 degrees, lateral flexion to 20 degrees bilaterally and lateral rotation to 30 degrees bilaterally.  Repetitive range of motion testing resulted in an additional limitation of 15 degrees of flexion due to pain.  

Private treatment records from November 2010 also indicate continued treatment for back pain.  The Veteran described his pain as constant tingling, numbness, sharp, spastic, electric, aching and burning.  He stated that walking, going up or down stairs, standing, sitting, lying down, moving around, driving, flexing forward, bending back, lifting, having a bowel movement, heat and tension all seem to make his back pain worse.  He stated that his pain is equal during the day and at night and that it will occasionally wake him up.  Physical examination revealed an antalgic gait favoring the right side.  Palpation over the lumbosacral spinous processes and facet joints did not reproduce tenderness.  The evaluating provider stated that lumbar spine range of motion as within normal limits.  

Subsequent VA treatment records show continued reports of back pain.  Records received from the Social Security Administration reference treatment for back pain that is consistent with the evidence put forth above.  

The RO/AMC attempted to the schedule the Veteran for a VA examination in March 2012.  The Veteran indicated that he did not wish to undergo an examination and requested that a decision be made on the evidence already of record.  Evidence expected from this examination, which might have been material to the outcome of the Veteran's case, could not be considered.  In addition, while VA treatment records and private treatment records indicate treatment for the Veteran's back disorder they do not include comprehensive evaluations of that condition and do not include a review of all pertinent symptomatology for rating purposes. 

The Veteran's service-connected low back disorder has been rated under 38 C.F.R. § 4.119.  The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome.  

The general rating formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Diagnostic Codes 5235 to 5243 unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

For purposes of this case, the Board notes that under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows:

1).  10 percent - Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

2).  20 percent - Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

3).  30 percent - Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine;

4).  40 percent -- Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine;

5).  50 percent -- Unfavorable ankylosis of the entire thoracolumbar spine; and

6).  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is awarded for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

After a thorough review of the entirety of the evidence of record, the Board has determined that the Veteran's service-connected low back disorder does not warrant a disability rating in excess of 10 percent prior to February 5, 2007, and does not warrant a rating in excess of 20 percent for any time during the period on appeal.  

With regard to the period prior to February 5, 2007, the Board notes that the criteria for a rating in excess of 10 percent were not met.  The next higher rating of 20 percent would have required forward flexion not greater than 60 degrees, a combined range of motion not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour.  There is no evidence that such symptomatology was manifested prior to February 5, 2007.  Rather, the evidence of record indicates that in July 2007 the Veteran's spinal configuration and gait were normal, that there was no evidence of muscle spasms and that flexion was limited to no less than 75 degrees.  

With regard to the period after February 5, 2007, the Board notes that the criteria for a rating in excess of 20 percent have not been met for any time during the appeal period.  Although the February 2008 VA examination showed flexion limited to 60 degrees there was no evidence of forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, such as would be required by the next higher rating of 40 percent.  A thorough review of the record does not reveal any findings related to any form of ankylosis.  Moreover, range of motion studies have never shown forward flexion of the thoracolumbar spine limited to 30 degrees or less.  VA examination reports show that, at worst, the Veteran's forward flexion has been limited to 38 degrees.  

The Board acknowledges that the Veteran has chronic low back pain, and thus recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and the DeLuca case.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  These additional limitations are taken into consideration by the rating already assigned, and even accounting for that limitation the Veteran's low back disorder does not warrant a higher evaluation.  In so finding, the Board notes the VA examination reports discussed above indicate that, even taking into consideration limitations due to pain, fatigue, lack of endurance or incoordination, the Veteran's forward flexion has never been limited to less than 38 degrees.  

The regulations also mandate that a separate rating should be considered for any associated objective neurologic abnormalities of the disability under an appropriate diagnostic code.  38 C.F.R. § 4.71a.  However, the claims file indicates that the Veteran has already been granted entitlement to separate ratings for radiculopathy of the right and left lower extremities, bowel dysfunction and erectile dysfunction. 

Finally, the Board notes that a higher ratings may be assigned for incapacitating episodes.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  Despite the Veteran's report of having incapacitating episodes during the April 2009 VA examination there is no evidence that a physician has ever ordered bed rest due to the Veteran's back problems.  Accordingly, an increase rating is not warranted on that basis.  

In exceptional cases, extraschedular ratings may be assigned.  See 38 C.F.R. § 3.321(b)(1).  The Board has considered assignment of an extra-schedular evaluation but the record does not show that the Veteran's appealed disability, alone, has required frequent hospitalization, or that manifestations of that disability exceed those contemplated by the schedular criteria.  Therefore, assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

In sum, the evidence indicates that the 10 percent rating evaluation assigned prior to February 5, 2007, and the 20 percent rating evaluation assigned thereafter, fully contemplate the symptoms shown based on the evidence in the claims file.  The symptoms demonstrated do not more nearly approximate the criteria for higher ratings for those periods.  A preponderance of the evidence is against ratings in excess of those already assigned for any time during the appeal period.  Accordingly, the benefit-of-the-doubt doctrine does not apply and an increased rating must be denied.  See 38 U.S.C.A. § 5107(b).

Finally, the Board notes that pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating by reason of individual unemployability due to service-connected disability (TDIU) is considered part and parcel of an increased-rating claim when the issue of unemployability is raised by the record.  In this case, the Veteran has already been granted entitlement to TDIU. Accordingly, further consideration of a TDIU is not warranted.   

Duty to Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated in May 2008 and June 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  

The Veteran has been afforded several VA examinations during the pendency of the appeal.  The reports from those examinations reflect that the examiners reviewed the Veteran's medical records, recorded his current complaints, conducted appropriate physical examinations and rendered diagnoses and opinions consistent with the remainder of the evidence of record and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  An additional examination is unnecessary, and the Board finds that the RO has satisfied the duty to notify and the duty to assist. 


ORDER

Entitlement to increased rating for the Veteran's service-connected low back disorder, rated as 10 percent disabling prior to February 5, 2007, and as 20 percent disabling thereafter, is denied. 



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


